Citation Nr: 0606197	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for migraine headaches, 
including as secondary to service-connected shrapnel wounds 
of the left side of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from July 1970 to February 
1972, including combat service in Vietnam.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board of Veterans' Appeals (Board) remanded 
the case in September 2004.

The veteran has made a motion to reschedule a hearing before 
a Veterans Law Judge to be held at the Nashville RO.  See 
38 C.F.R. §§ 20.700(a), 20.704(a) (2005).  He cancelled two 
previously scheduled hearings.  VA received the current 
motion on July 6, 2004, less than two weeks before his 
rescheduled hearing.  He again sought to reschedule the 
hearing, purportedly for more time to obtain evidence.  The 
Board granted a request to reschedule for the same reason on 
August 20, 2002, also with less than two weeks notice.  The 
veteran has failed for a third time to provide the required 
two-week notice when requesting to reschedule a hearing and 
he has failed to show good cause either for the failure of 
timely notice or the need for the postponement.  38 C.F.R. 
§ 20.704(c) (2005).  

The motion for a third opportunity for a hearing is denied as 
clearly untimely.  Further, through his representative, the 
veteran has presented extensive argument as to why his claim 
should be granted.  

The veteran has withdrawn an appeal seeking increased rating 
for a left shoulder disability.  The RO granted the claim 
previously on appeal for service connection for lower right 
leg residuals of a shrapnel wound, therefore the matter 
formerly on appeal is moot.  It is no longer pending 
appellate review.





FINDING OF FACT

A migraine headache disorder was not caused or aggravated by 
any incident of active military service, including shrapnel 
wounds of the left side of the veteran's head.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a migraine headache disorder are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran's claim and its initial adjudication predated 
enactment of the VCAA.  The initial adjudication of January 
2000 found the claim not well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  VA readjudicated the claim on its own 
motion in March 2003 as if the initial adjudication had not 
been made.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000).  Consequently, the question whether 
the VA prejudiced the veteran by making the initial 
adjudication prior to providing the veteran notice and 
assistance mandated by the VCAA is inapposite to the posture 
of this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (circumstances when adjudication before VCAA notice is 
and is not prejudicial to a claim); cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 118-19 (2004) (notice 
requirements of VCAA must be satisfied prior to initial 
unfavorable decision by an agency of original jurisdiction).

A VA letter of March 2002 notified the veteran of the 
information and evidence necessary to substantiate his claim 
for secondary service connection.  It advised the veteran of 
his rights to assistance and of his and VA's respective 
burdens to produce information and evidence.  While it did 
not explicitly request that he submit any evidence currently 
in his possession, it included language "you can get these 
records yourself and mail them,' also, "Send us the evidence 
we need," and further, "Send the information or the 
evidence itself."  These statements in the context of 
descriptions of the types and sources of evidence necessary 
to substantiate the claim substantially advised the veteran 
to include evidence in his possession among his submissions 
to support his claim.  The veteran was not prejudiced by the 
omission from the letter of the language "evidence currently 
in your possession."  VA has discharged its notice 
requirements in this case.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained the pertinent evidence of which it had notice 
comprising VA and Social Security Administration records.  
The SSA administrative decision granting disability benefits 
because of a back disorder provide no indication of SSA 
medical records pertinent to headaches, nor has the veteran 
reported any.  The veteran did not authorize VA to obtain any 
private medical records pertaining to complaints, treatment, 
or diagnosis of a headache disorder.  There has been no 
failure to obtain evidence of which VA could have notified 
the veteran.  VA examined the veteran in conjunction with his 
claim in December 1999 and in September 2004, obtaining a 
necessary medical opinion from the latter examiner.  VA has 
discharged its duty in this case to assist the veteran to 
obtain evidence to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) (2005).


II.  The Merits of the Claim

The veteran specifically contends that he incurred a migraine 
headache disorder as a result of the service-connected 
shrapnel wounds to the left side of his head.  Apart from his 
specific contention, the Board has also considered whether 
there is any other basis (e.g., direct or presumptive) to 
indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.      

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Regulation provides that "[d]isability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected."  38 C.F.R. § 3.310(a) (1999).  
A service-connected disease or injury need not be the sole 
cause of the secondary disability.  The secondary disability 
may result from the aggravation by a service-connected 
disability of a condition it did not cause.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The veteran sustained multiple shrapnel wounds of the left 
side of his head while serving in Vietnam.  The incident is 
documented in his service medical records.  A December 1999 
VA x ray study is consistent with retained metal fragments in 
his scalp or skull, although the x ray study was expressed in 
terms of high density foci, not shrapnel.  

However, the question of causality as to a migraine headache 
disorder is one involving the need for competent medical 
evidence.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).
There is no such competent evidence of record which supports 
the veteran's contention.  The evidence against the claim is 
the September 2004 medical opinion of a VA examiner who 
reviewed the claims file and interviewed and examined the  
veteran.  The examiner stated that it was "less than 50 
percent probable" that the migraine headache disorder was 
caused by the shrapnel wound to the head.  

The veteran, through his representative, asserts that the 
September 2004 medical opinion should be given no more 
probative value than the veteran's opinion that the shrapnel 
wounds did cause or aggravate the headaches, because the VA 
examiner did not explain his reasoning.  Similarly, the 
veteran argues that a nexus between the in-service head 
trauma and migraine headaches exists.  

However, the veteran and his representative are not medically 
trained to challenge the results of the VA examination, or 
opine as to the cause of the migraine headaches.  It is well-
established that  laypersons, such as the appellant, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and such opinions is entitled 
to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
  
As noted, the Board must consider whether there is any basis 
to grant or develop the claim.  The medical evidence of 
record includes service records and post-service VA and 
private medical records from June 1988 to March 2004.  

The record indicates that during his pre-separation physical 
examination, the veteran specifically denied having, or ever 
having had, recurrent headaches.  the first mention of 
headaches of record is in May 1999 in conjunction with the 
instant claim.  His mother wrote in March 2000 about the 
veteran's behavior after his return from Vietnam.  She also 
mentioned, in the present tense, that he complains of 
numerous headaches.  Her report of headaches is not evidence 
of a relationship between the headaches and the shrapnel 
wounds, as for the reasons above stated, it is not competent 
evidence.

It is very clear that the veteran sincerely believes in the 
argued relationship of his headaches and the service-
connected head trauma.  However, given that there is no  
competent medical evidence in favor of the claim, for the 
Board to grant the claim would be speculation.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 


ORDER

Service connection for migraine headaches is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


